[Cite as State v. Dinger, 2022-Ohio-608.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. Patricia A. Delaney, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2020CA00177
 CHRISTOPHER DINGER

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Case No. 2020-CR-1128


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        March 2, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 KYLE L. STONE                                  GEORGE URBAN
 Prosecuting Attorney                           116 Cleveland Avenue, N.W.
 Stark County, Ohio                             Suite #808
                                                Canton, Ohio 44702
 TIMOTHY E. YAHNER
 Assistant Prosecuting Attorney
 Appellate Division
 110 Central Plaza South, Ste. #510
 Canton, Ohio 44702-1413
Stark County, Case No. 2020CA00177                                                       2


Hoffman, P.J.
       {¶1}   Defendant-appellant Christopher Dinger appeals the judgment entered by

the Stark County Common Pleas Court convicting him of kidnapping (R.C.

2905.01(A)(3),(C)(1)) and menacing by stalking (R.C. 2903.211(A)(1),(B)(2)(e)), and

sentencing him to an aggregate prison term of eight to twelve years. Plaintiff-appellee is

the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant and K.L., the victim in this case, were involved in a turbulent

romantic relationship, which K.L. attempted to end. Appellant was unhappy with K.L.’s

attempts to end the relationship, and began following her. Appellant went to K.L’s home

at 4:00 a.m. one morning, uninvited, because he suspected she was seeing someone

else. On a different occasion, Appellant approached K.L. and her friend, but fled when

they threatened to call the police.

       {¶3}   On June 16, 2020, K.L. was at the home of her friend, M.D., watching

television.   Appellant arrived at M.D.’s home, driving a black Chevrolet Camaro

convertible. Appellant pounded on the door of the residence, demanding that K.L. come

outside. M.D. answered the door, and Appellant pushed his way past M.D. Appellant

grabbed K.L., covered her in a blanket, threw her over his shoulder, put her in his car,

and drove away.

       {¶4}   Because of the turbulent nature of K.L.’s relationship with Appellant, she

made a pact with her sister, B.L., to check in via text messaging or calling every hour, on

the hour. When K.L. failed to check in with B.L. on June 17, 2020, and did not answer

her phone, K.L.’s sister called M.D. After M.D. told B.L. what happened with Appellant,

B.L. called the police.
Stark County, Case No. 2020CA00177                                                       3


      {¶5}   Canton City Police Officer Joseph Barnhouse was assigned to investigate,

alongside Detective Daniel Szaniszlo. Police pinged both K.L’s and Appellant’s cell

phones in an effort to locate K.L.   K.L.’s phone was turned off.   When police drove to

Appellant’s apartment, they noted a black Chevrolet Camaro convertible parked outside.

While the officers were looking at the vehicle, a woman came up to them. The woman

told officers the person who drives the Camaro lives in the apartment above her, and was

always fighting with his girlfriend. She told police she heard arguing from the apartment

earlier, but had not heard anything recently.

      {¶6}   Police knocked on the door of Appellant’s apartment, announcing they were

police and calling Appellant’s name. They received no response. Officers breached the

door with a battering ram, and apprehended Appellant. After they affirmed to K.L it was

safe to come out, K.L. emerged from the bedroom. She was unharmed except for a red

mark on her neck, but appeared very distraught, upset, and disheveled.               Upon

questioning, K.L.’s statement lined up with the account of the events given to police by

M.D. Police learned from K.L. Appellant put a pillow over her face to keep her from calling

out when police knocked on the door. Police found K.L.’s cell phone on Appellant’s

person.

      {¶7}   Appellant was indicted by the Stark County Grand Jury on one count of

kidnapping and one count of menacing by stalking.           Prior to trial, Appellant was

represented by three different attorneys, all of whom withdrew, and all of whom Appellant

filed grievances against. At a hearing on October 27, 2020, at which his third counsel

requested permission to withdraw, Appellant informed the court he wanted to represent
Stark County, Case No. 2020CA00177                                                                        4


himself. After a lengthy colloquy on the record, Appellant executed a waiver of counsel.

The trial court appointed standby counsel.

        {¶8}    The case proceeded to trial on November 4, 2020. Appellant conducted

voir dire and gave an opening statement pro se. While Appellant was cross-examining

the State’s first witness, the trial court called a break. Outside the presence of the jury,

Appellant asked for standby counsel to “step in.” Tr. II, 111. Standby counsel first moved

to withdraw, which the trial court denied. Standby counsel then moved for a continuance.1

The motion was denied. The trial court recessed for about ninety minutes to allow

Appellant and standby counsel time to confer. After the recess, Appellant informed the

trial court he wished to continue representing himself.

        {¶9}    The jury found Appellant guilty of both charges, and Appellant was

convicted as charged. The trial court sentenced Appellant to eight to twelve years

incarceration for kidnapping and eighteen months incarceration for menacing by stalking,

to be served concurrently. It is from the November 16, 2020 judgment of the trial court

Appellant prosecutes his appeal, assigning as error:




                I. THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

        COUNSEL IN VIOLATION OF HIS RIGHTS UNDER THE 6TH AND 14TH

        AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

        ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION, WHEN

        STANDBY COUNSEL MOVED TO WITHDRAW AS UNPREPARED.


1 Although the speaker moving for a continuance is identified in the transcript as Appellant, it is apparent
from the speaker’s reference to Appellant in the third person, the speaker was in fact standby counsel.
Stark County, Case No. 2020CA00177                                                    5


              II. THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO

       SUSTAIN A CONVICTION AGAINST THE APPELLANT.

              III. THE APPELLANT’S CONVICTION WAS NOT SUPPORTED BY

       THE MANIFEST WEIGHT OF THE EVIDENCE.

              IV. THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING

       TO GRANT A CONTINUANCE WHEN STANDBY COUNSEL MOVED TO

       WITHDRAW DURING TRIAL.



                                                I.

       {¶10} In his first assignment of error, Appellant argues standby counsel was

ineffective because she was not prepared to proceed as lead counsel during trial.

       {¶11} The following colloquy occurred during a recess, called by the court during

Appellant’s cross-examination of the State’s first witness:



              THE COURT: Mr. Dinger, is there something you wish to bring to

       the attention of the Court?

              MR. DINGER: Yes. I would like Angel Ruhl to step in.

              THE COURT: Okay. Ms. Ruhl?

              MS. RUHL: Your Honor, at this time, I would have to ask the Court

       for permission to withdraw. I was just appointed on this case about a week

       ago, and I’ve had limited opportunity to converse with my client then

       regarding these matters. And so, that would be my first motion to the Court.

              THE COURT: And that would be overruled.
Stark County, Case No. 2020CA00177                                                        6


       {¶12} Tr. II, 11-112.

       {¶13} After standby counsel’s motion to continue the case was overruled, the trial

court gave Appellant and standby counsel an opportunity to discuss the case and how to

proceed, after which Appellant expressed his desire to continue representing himself.

       {¶14} A properly licensed attorney is presumed competent. State v. Hamblin, 37

Ohio St.3d 153, 524 N.E.2d 476 (1988). Therefore, in order to prevail on a claim of

ineffective assistance of counsel, Appellant must show counsel's performance fell below

an objective standard of reasonable representation and but for counsel’s error, the result

of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668,

104 S.Ct. 2052, 80 L.Ed.2d 674(1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d

373 (1989). In other words, Appellant must show counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied upon as having

produced a just result. Id.

       {¶15} “In Ohio, a criminal defendant has the right to representation by counsel or

to proceed pro se with the assistance of standby counsel.” State v. Martin, 103 Ohio St.3d

385, 2004-Ohio-5471, 816 N.E.2d 227, paragraph one of the syllabus. Standby counsel

serves as an important resource for pro se defendants by assisting them to navigate “the

basic rules of courtroom protocol” and to “overcome routine obstacles that stand in the

way of the defendant's achievement of his own clearly indicated goals.” McKaskle v.

Wiggins, 465 U.S. 168, 184, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984). While hybrid

representation is prohibited, standby counsel is appointed to attend the trial and answer

the defendant's questions regarding courtroom procedure. State v. Owens, 3d Dist. Allen

No. 1–07–66, 2008-Ohio-4161, 2008 WL 3822608, ¶ 26.
Stark County, Case No. 2020CA00177                                                    7


      {¶16} In a case where a similar claim of ineffective assistance of standby counsel

for lack of preparation was raised, the Tenth District Court of Appeals held a defendant

cannot raise a claim of ineffective assistance of standby counsel on appeal:



               Appellant additionally contends that his standby counsel was

      ineffective because he was not familiar with appellant's case. Here,

      appellant elected to exercise his right of self-representation. In Ohio, “a

      criminal defendant has the right to representation by counsel or to proceed

      pro se with the assistance of standby counsel,” but “these two rights are

      independent of each other and may not be asserted simultaneously.” State

      v. Martin, 103 Ohio St.3d 385, 2004-Ohio-5471, 816 N.E.2d 227, ¶ 32.

      Thus, appellant cannot complain that he failed to receive effective

      assistance of counsel because “he has no corresponding right to act as co-

      counsel on his own behalf.” State v. Thompson, 33 Ohio St.3d 1, 6–7, 514

      N.E.2d 407 (1987). Further, appellant points to nothing in the record to

      suggest that his standby counsel rendered ineffective assistance, or that he

      was prejudiced by such deficient assistance. Therefore, we find appellant's

      arguments regarding the effectiveness of his standby counsel to be without

      merit.



      {¶17} State v. Hillman, 10th Dist. No. 14AP-252, 2014-Ohio-5760, 26 N.E.3d

1236, ¶ 58.
Stark County, Case No. 2020CA00177                                                         8


       {¶18} Appellant argues in the instant case, at the point in the trial when he asked

Ms. Ruhl to step in, she was appointed as counsel, and no longer standby counsel. We

disagree. It is not clear from the record what Appellant desired Ms. Ruhl to do at this

point: take over as his counsel, or step in on the cross-examination of the witness, which

would be prohibited hybrid representation. While the trial court acknowledged Appellant’s

apparent decision to proceed with counsel taking over, the trial court did not appoint Ms.

Ruhl as lead counsel on the record. Further, the record does not reflect Appellant revoked

his right to self-representation, which he had validly waived before trial. After a recess to

converse with Ms. Ruhl, Appellant indicated he desired to continue to proceed pro se,

and Ms. Ruhl at no point acted in the role of lead counsel for Appellant in the conduct of

the trial. We therefore find Appellant cannot raise a claim of ineffective assistance of

counsel because there is no right to hybrid counsel and Appellant cannot assert his own

ineffectiveness as counsel. Hillman, supra.

       {¶19} The first assignment of error is overruled.

                                               II., III.

       {¶20} In his second and third assignments of error, Appellant argues the

judgments of conviction are not supported by sufficient evidence, and are against the

manifest weight of the evidence.

       {¶21} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and
Stark County, Case No. 2020CA00177                                                        9


a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶22} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶23} Appellant was convicted of kidnapping in violation of R.C. 2905.01(A)(3):



              (A) No person, by force, threat, or deception, or, in the case of a

       victim under the age of thirteen or mentally incompetent, by any means,

       shall remove another from the place where the other person is found or

       restrain the liberty of the other person, for any of the following purposes:

              (3) To terrorize, or to inflict serious physical harm on the victim or

       another[.]



       {¶24} The State presented evidence through the testimony of the police officers

investigating the case Appellant went to the home of M.D., pushed his way past M.D. into

the home, wrapped K.L. in a blanket, threw K.L. over his shoulder, put her in his car, and

drove her to his apartment.      When police knocked and announced their presence,

Appellant did not answer the door. After police breached the door with a battering ram

and apprehended Appellant, K.L. came out of the bedroom. K.L. appeared disheveled,

distraught, and upset. She later indicated to police she could not call out to police when
Stark County, Case No. 2020CA00177                                                         10


they knocked on the door because Appellant held her down, with a pillow over her face.

Police located K.L.’s cell phone on Appellant’s person. We find this is sufficient evidence

if believed by the jury to convict Appellant of kidnapping, and we further find the verdict is

not against the manifest weight of the evidence.

       {¶25} Appellant was also convicted of menacing by stalking in violation of R.C.

2903.211(A)(1):



              (A)(1) No person by engaging in a pattern of conduct shall knowingly

       cause another person to believe that the offender will cause physical harm

       to the other person or a family or household member of the other person or

       cause mental distress to the other person or a family or household member

       of the other person. In addition to any other basis for the other person's

       belief that the offender will cause physical harm to the other person or the

       other person's family or household member or mental distress to the other

       person or the other person's family or household member, the other

       person's belief or mental distress may be based on words or conduct of the

       offender that are directed at or identify a corporation, association, or other

       organization that employs the other person or to which the other person

       belongs.



       {¶26} The State presented testimony from the investigating officers Appellant had

been following K.L and her friend M.D. Appellant admitted on cross-examination he went

to K.L.’s apartment uninvited at 4:00 a.m. in the morning.     A neighbor of K.L told police
Stark County, Case No. 2020CA00177                                                           11


she observed an incident where Appellant pounded on K.L.’s door while K.L. screamed

at him to leave her alone or she would call the police. Because of problems with

Appellant, K.L. and her sister B.L. had a pact where K.L would stay in contact with B.L.

by texting or calling every hour on the hour. We find this is sufficient evidence to support

the conviction of menacing by stalking, and we find the judgment is not against the

manifest weight of the evidence.

       {¶27} The second and third assignments of error are overruled.

                                                  IV.

       {¶28} In his fourth assignment of error, Appellant argues the trial court erred in

overruling his motion to continue the case after he stated he would like standby counsel

to step in.

       {¶29} We review a trial court's decision to deny a request for a continuance for

abuse of discretion. Hamad v. Hamad, 10th Dist. No. 12AP–617, 2013-Ohio-2212, 2013

WL 2394974, ¶ 13, citing Young v. Young, 10th Dist. No. 11AP–1148, 2012-Ohio-4377,

2012 WL 4364428, ¶ 6. “[A]buse of discretion connotes more than an error of law or

judgment; it implies that the trial court's attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶30} When examining a trial court's denial of a motion for a continuance, a

reviewing court “must weigh any potential prejudice to the defendant against a court's

right to control its own docket and the public's interest in the efficient dispatch of justice.”

State v. Woods, 10th Dist. Franklin No. 09AP–667, 2010-Ohio-1586, 2010 WL 1408317,

¶ 24, citing State v. Unger, 67 Ohio St.2d 65, 67, 423 N.E.2d 1078 (1981). Factors to
Stark County, Case No. 2020CA00177                                                          12


consider when reviewing a motion for a continuance include, but are not limited to, the

following: “the length of delay requested; whether other continuances have been

requested and received; the inconvenience to litigants, witnesses, opposing counsel and

the court; whether the requested delay is for legitimate reasons or whether it is dilatory,

purposeful, or contrived; whether the defendant contributed to the circumstance which

gives rise to the request for a continuance; and other relevant factors, depending on the

unique facts of each case.’ ” Woods at ¶ 24, quoting Unger at 67–68, 423 N.E.2d 1078.

       {¶31} In the instant case, we note the motion to continue, although attributed to

Appellant in the transcript, appears from the context to have been made by standby

counsel, and was based on the difficulty she would encounter by taking over the case

after Appellant had completed a portion of the trial acting pro se.       Because Appellant

never revoked his right to self-representation, we find the motion to continue made by

standby counsel is a nullity.

       {¶32} But even if the motion is validly attributed to Appellant, we find the trial court

did not abuse its discretion in denying the motion to continue. The motion to continue

was made during cross-examination of the first witness: after jury selection, opening

statements, and a substantial portion of the questioning of the first of the two State’s

witnesses was complete. Appellant previously had fired and filed grievances against

three attorneys before exercising his right to self-representation. Under the scenario

presented herein, we find Appellant contributed to the circumstances which gave rise to

the request for a continuance. Further, the trial was conducted during the Covid-19

pandemic, and throughout the record it is apparent numerous measures were in place to
Stark County, Case No. 2020CA00177                                                          13


ensure the safety of all involved in the trial. Based on the factors set forth in Unger, supra,

we find no abuse of discretion in denying the motion to continue.

       {¶33} The fourth assignment of error is overruled.

       {¶34} The judgment of the Stark County Common Pleas Court is affirmed.




By: Hoffman, P.J.
Delaney, J. and
Baldwin, J. concur